        Case 1:19-cv-00999-RBW Document 28 Filed 01/22/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLUMBIA

                                                )
 SoundExchange, Inc.,                           )
                                                )
                 Plaintiff,                     )
                                                )
        v.                                      )       Civil Action No. 1:19-cv-999-RBW
                                                )
 Music Choice,                                  )
                                                )
                 Defendant.                     )
                                                )

                      NOTICE OF WITHDRAWAL OF APPEARANCE

       Please withdraw the appearance of David A. Handzo, Jenner & Block LLP, as counsel of

record for Plaintiff SoundExchange, Inc. (“SoundExchange”) in the above-captioned proceeding.

Mr. Handzo has retired from practice and is no longer at the firm Jenner & Block LLP. Emily L.

Chapuis, an attorney at Jenner & Block LLP, has an appearance on file and will continue to

represent SoundExchange in this matter.




                                                    Respectfully Submitted,
Dated: January 22, 2021


/s/Brieanne Elpert Jackson_____________             /s/Emily L. Chapuis__________________
Brieanne Elpert Jackson                             Emily L. Chapuis (D.C. Bar No. 1017600)
SoundExchange, Inc.                                 JENNER & BLOCK LLP
733 10th Street NW                                  1099 New York Ave., N.W.
Washington, D.C. 20001                              Washington, D.C. 20001
(202) 640-5858                                      (202) 639-6000
                                                    echapuis@jenner.com

                                                    Counsel for SoundExchange, Inc.
         Case 1:19-cv-00999-RBW Document 28 Filed 01/22/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2021, I electronically filed the foregoing with the

Clerk of the Court of the United States District Court for the District of Columbia via the

CM/ECF system, which shall send notice to all counsel of record.



                                                     /s/Emily L. Chapuis_____________
                                                     Emily L. Chapuis




                                                 2
